Citation Nr: 1810013	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  99-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for tinnitus prior to June 25, 2013.  

2.  Entitlement to an increased disability rating in excess of 30 percent for labyrinthitis prior to June 25, 2013.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1964.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A September 2015 Board decision remanded the Veteran's claim of entitlement to an increased disability rating for tinnitus in order to issue a statement of the case (SOC) and a subsequent April 2017 Board decision remanded the Veteran's claim of entitlement to an increased disability rating for labyrinthitis in order to obtain an addendum medical opinion.  As the requested development has been completed, the matters are now properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, in an August 2017 rating decision, the RO granted an increased 100 percent disability rating for Meniere's syndrome with bilateral hearing loss and tinnitus (previously rated separately as labyrinthitis, bilateral hearing loss, and tinnitus) effective June 25, 2013.  To the extent that the Veteran's subsequent October 2017 notice of disagreement (NOD) addressed entitlement to an earlier effective date for the assignment of a 100 percent disability rating for Meniere's syndrome, the Board notes that this claim for an earlier effective date is contemplated by the current appeal involving the Veteran's increased rating claim for labyrinthitis prior to June 25, 2013, which remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). The Veteran agrees with this finding, as in the VA Form 21-0958, Notice of Disagreement, the Veteran wrote on the form that he believed that the effective date of Meniere's syndrome is already on appeal, "as it is inextricably intertwined with the claims for entitlement to a[] higher disability rating for labyrinthitis and tinnitus prior to June 2013."  The Veteran wrote that he submitted the notice of disagreement in case the RO believed that it was needed for the Veteran to establish an earlier effective date for the Meniere's syndrome. 


FINDINGS OF FACT

1.  Prior to June 25, 2013, the Veteran's tinnitus was assigned the maximum schedular 10 percent disability rating.  

2.  Prior to June 25, 2013, the Veteran's labyrinthitis was assigned the a maximum scheduler 30 percent disability rating for a peripheral vestibular disorder with dizziness and occasional staggering.  

3.  Prior to June 25, 2013, the Veteran did not have a diagnosis of Meniere's syndrome and the preponderance of the evidence does not document that he experienced a cerebellar gait.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for tinnitus have not been met prior to June 25, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.87, Diagnostic Codes (DCs) 6205, 6260 (2017).  

2.  The criteria for an increased disability rating in excess of 30 percent for labyrinthitis have not been met prior to June 25, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.87, Diagnostic Code (DC) 6204, 6205 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Increased Ratings - Tinnitus & Labyrinthitis  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal periods as well as whether any additional staged rating periods are warranted.  

The Veteran's bilateral tinnitus is currently rated as 10 percent disabling prior to June 25, 2013 under Diagnostic Code (DC) 6260.  38 C.F.R. § 4.87, DC 6260 (2017).  Thereunder, a maximum schedular 10 percent disability rating is warranted for recurrent tinnitus.  Id.  A single disability rating is assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id.  

The Veteran's labyrinthitis is currently rated as 30 percent disabling prior to June 25, 2013 under DC 6204, regarding peripheral vestibular disorders.  Id., DC 6204.  Thereunder, a maximum schedular 30 percent disability rating is warranted for dizziness and occasional staggering.  Id.  

The Board is mindful that the Veteran is already in receipt of the maximum scheduler disability ratings for his tinnitus and labyrinthitis prior to June 25, 2013.  Id., DCs 6204, 6260.  As such, there is no legal basis upon which to award a higher schedular disability rating under the respective diagnostic codes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, following a review of the evidence of record, and as discussed further below, the Board finds that the preponderance of evidence weighs against the Veteran's increased rating claims for the entire period on appeal prior to June 25, 2013.  

The Board is mindful that the Veteran has asserted that his tinnitus and labyrinthitis should be rated together under DC 6205, regarding Meniere's disease, prior to June 25, 2013.  Thereunder, a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205.  A 60 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  Finally, a maximum schedular 100 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id.  Meniere's syndrome is to be rated under DC 6205 or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation; however, separate ratings are not to be combined with a rating under DC 6205.  Id.  

Thus, in order to warrant an increased 60 percent or 100 percent disability rating during the appeal period prior to June 25, 2013, the Veteran's condition most be more closely approximated by a rating for Meniere's syndrome, and be manifested by hearing impairment with attacks of vertigo and cerebellar gait.  Id (emphasis added); see Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); see also Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute).  

Significantly, however, the preponderance of the evidence is against a finding that the Veteran was diagnosed with Meniere's disease prior to June 25, 2013, or that the manifestations of his service-connected labyrinthitis prior to June 25, 2013 included a cerebellar gait.  

In particular, VA records from December 2005 document the Veteran's complaints of hearing impairment, tinnitus, and vertigo; however, upon physical examination, he displayed a tandem gait without any cerebellar signs.  

A February 2007 VA ear disease examination documents the Veteran's complaints of daily dizziness, some loss of balance, and constant tinnitus.  A physical examination documented some limping and use of a cane due to dizziness and a bilateral total knee replacement; the examiner further noted some gait abnormalities, including loss of balance, but the Veteran was able to walk on his heels and toes.  Following the examination, the VA examiner diagnosed episodic labyrinthitis.  

A March 2010 CT scan of the brain showed cerebral atrophy, which the examiner wrote could correlate with Pick's Disease dementia.  A review of systems at that time documents that the Veteran's gait was stable and that he walked with a cane.  

In September 2012 and October 2012, the Veteran reported labyrinthitis symptoms including constant unsteadiness, affected balance, stumbling, staggering, dizziness, and headaches, in addition to ongoing tinnitus and hearing impairment.  

However, as the evidence of record prior to June 25, 2013, including as discussed above, does not document that the Veteran was diagnosed with Meniere's disease prior to June 25, 2013, or that the manifestations of his service-connected labyrinthitis prior to June 25, 2013 included a cerebellar gait, the Board finds that an increased disability rating is not warranted under DC 6205.  To the extent that it could be argued that the February 2007 VA examination is evidence of a cerebellar gait, the Board finds it probative that while the examiner documented some gait abnormalities, these were clarified as loss of balance, and the Veteran was nevertheless able to walk on both his heels and his toes.  Additionally, the Veteran reported some limping due to both dizziness and a bilateral total knee replacement.  Moreover, subsequent VA treatment records from March 2010 document that the Veteran's gait was stable, which is evidence that supports the conclusion that the February 2007 notation of "gait abnormalities" was not indicative of a cerebellar gait.  As such, the Board finds that the February 2007 VA examination is not probative evidence of a cerebellar gait at that time.  

The Board has also thoroughly considered the lay statements of record, which are probative evidence insofar as they report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the lay evidence of record asserts that the Veteran was suffering from symptoms of Meniere's syndrome, including a cerebellar gait, prior to June 25, 2013, such statements are of little probative value given the Veteran's lack of medical expertise to diagnose a complex condition such as Meniere's syndrome, as well as its complex internal symptomatology, including a cerebellar gait.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Accordingly, the Board finds that consideration of DC 6205 does not warrant the assigned of an increased disability rating for tinnitus and labyrinthitis for any period on appeal prior to June 25, 2013.  In sum, as the preponderance of evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased disability rating in excess of 10 percent for tinnitus prior to June 25, 2013 is denied.  

An increased disability rating in excess of 30 percent for labyrinthitis prior to June 25, 2013 is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


